EXHIBIT 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

 

            THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated
as of December 4, 2012, is entered into by and among COMPRESSCO PARTNERS, L.P.,
a Delaware limited partnership (“Compressco Partners”), COMPRESSCO PARTNERS
OPERATING, LLC, a Delaware limited liability company (“Compressco Operating”)
and COMPRESSCO PARTNERS SUB, INC., a Delaware corporation (“Compressco Sub” and
together with Compressco Partners and Compressco Operating, the “Borrowers” and
each a “Borrower”), the other Loan Parties party hereto, and JPMORGAN CHASE
BANK, N.A. (the “Lender”).

 

RECITALS

A.                 Borrowers, the other parties signatory thereto as “Loan
Parties” (each individually, a “Loan Party” and collectively, the “Loan
Parties”),  and Lender have previously entered into that certain Credit
Agreement, dated as of June 24, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), pursuant to which
Lender has made certain loans and financial accommodations available to
Borrowers.  Terms used herein without definition shall have the meanings
ascribed to them in the Credit Agreement.

B.                 Borrowers and the other Loan Parties have requested that
Lender amend the Credit Agreement, and Lender is willing to amend the Credit
Agreement pursuant to the terms and conditions set forth herein.

C.                 Each Borrower and each other Loan Party is entering into this
Amendment with the understanding and agreement that, except as specifically
provided herein, none of Lender’s rights or remedies as set forth in the Credit
Agreement and the other Loan Documents are being waived or modified by the terms
of this Amendment.

AGREEMENT

           

            NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

1.                  Amendments to Credit Agreement.

(a)                The definition of “Availability” in Section 1.01 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

            “ ‘Availability’ means, at any time, an amount equal to (a) the
lesser of (i) the Commitment and (ii) the Borrowing Base, minus (b) the
Exposure, minus (c) without duplication, Reserves (other than the Specified
Reserve).”

(b)               The definition of “Availability Block” in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety.          

(c)                The definition of “Borrowing Base” in Section 1.01 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

            “ ‘Borrowing Base’ means, at any time, the sum of (a) 85% of the
Loan Parties’ Eligible Accounts at such time, plus (b) the lesser of (i) 60% of
the Loan Parties’ Eligible Inventory,

First Amendment to Credit Agreement
Page 1

--------------------------------------------------------------------------------


valued at the lower of cost, determined on an average cost basis, or market
value, and (ii) the product of 85% multiplied by the Net Orderly Liquidation
Value percentage identified in the most recent inventory appraisal ordered by
the Lender multiplied by the Loan Parties’ Eligible Inventory, valued at the
lower of cost, determined on an average cost basis, or market value, plus (c)
the lesser of (i) 90% of the net book value of the Loan Parties’ Eligible
Service and Rental Compressor Fleet Equipment (calculated based on a
depreciation schedule not to exceed 12 years from the date of original purchase
by the relevant Loan Party), and (ii) the product of 85% multiplied by the Net
Orderly Liquidation Value percentage identified in the most recent service and
rental compressor fleet appraisal ordered by the Lender multiplied by the net
book value of the Loan Parties’ Eligible Service and Rental Compressor Fleet
Equipment (calculated based on a depreciation schedule not to exceed 12 years
from the date of original purchase by the relevant Loan Party), plus (d) 80% of
the Loan Parties’ Eligible New Service and Rental Compressor Fleet Equipment,
valued at cost or, in the event no service and rental compressor fleet appraisal
has been received by the Lender during the 12 month period immediately preceding
the calculation date, net book value, minus (e) Reserves.  The maximum amount of
Inventory which may be included as part of the Borrowing Base is an amount equal
to 25% of the Commitment in effect as of the calculation date.  The Lender may,
in its Permitted Discretion and effective on delivery of notice to the Borrower
Representative with respect to clause (x) and on the third Business Day after
notice thereof to the Borrower Representative with respect to clauses (y) and
(z), (x) during the continuance of an Event of Default, reduce the advance rates
set forth above, (y) adjust or establish additional Reserves or (z) establish
additional standards of eligibility.”

(d)               Paragraph (k) of the definition of “Permitted Acquisitions” in
Section 1.01 of the Credit Agreement is hereby amended and restated to read in
its entirety as follows:

            “(k)      the Borrower Representative shall certify (and provide the
Lender with a pro forma calculation in form and substance reasonably
satisfactory to the Lender) to the Lender that, after giving effect to the
completion of such Acquisition, Availability will not be less than $5,000,000 on
a pro forma basis after giving effect to any Borrowing or the issuance of any
Letter of Credit in connection with such Acquisition; and”

(e)                The definition of “Reserves” in Section 1.01 of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:

            “ ‘Reserves’ means (a) the Specified Reserve and (b) any and all
reserves which the Lender deems necessary, in its Permitted Discretion, to
maintain (including, without limitation, reserves for accrued and unpaid
interest on the Secured Obligations, Banking Services Reserves, volatility
reserves, reserves for rent at locations leased or occupied by any Loan Party
and for consignee’s, warehousemen’s and bailee’s charges, reserves for dilution
of Accounts, reserves for Inventory shrinkage, reserves for customs charges and
shipping charges related to any Inventory in transit, reserves for Swap
Obligations, reserves for contingent liabilities of any Loan Party, reserves for
uninsured losses of any Loan Party, reserves for uninsured, underinsured, un
indemnified or under indemnified liabilities or potential liabilities with
respect to any litigation and reserves for taxes, fees, assessments, and other
governmental charges) with respect to the Collateral or any Loan Party;
provided, however that, with respect to this clause (b), such Reserves shall
bear a reasonable relation to events or conditions that affect the Collateral;
and provided, further, that, with respect to this clause (b), at the request of
the Borrower Representative, the Lender shall disclose to the Borrower
Representative the conditions or events based on which the Lender has
established any Reserve and shall eliminate or reduce such Reserve to the extent
that the Borrowers remedy such condition or event to the satisfaction of the

First Amendment to Credit Agreement
Page 2

--------------------------------------------------------------------------------


Lender, leaving only such amount of such Reserve, if any, as the Lender
determines in its Permitted Discretion is required after giving effect to such
remedy.”

(f)                Section 1.01 of the Credit Agreement is hereby amended by
adding the following definition in appropriate alphabetical order:

            “ ‘Specified Reserve’ means an amount equal to $3,000,000.”

(g)                The first sentence of Section 2.01 of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:

            “Subject to the terms and conditions set forth herein, the Lender
agrees to make Loans to the Borrowers from time to time during the Availability
Period in an aggregate principal amount that will not result in the Exposure
exceeding the sum of (a) the lesser of (i) the Commitment or (ii) the Borrowing
Base, minus (b) without duplication, Reserves (other than the Specified
Reserve); subject to the Lender’s authority, in its sole discretion, to make
Protective Advances pursuant to the terms of Section 2.04.”

(h)               The last sentence of Section 2.05(b) of the Credit Agreement
is hereby amended and restated to read in its entirety as follows:

            “A Letter of Credit shall be issued, amended, renewed or extended
only if (and upon issuance, amendment, renewal or extension of each Letter of
Credit the Borrowers shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed an amount equal to 25% of the Commitment then in
effect and (ii) the total Exposure shall not exceed the sum of (A) the lesser of
(1) the Commitment or (2) the Borrowing Base, minus (B) without duplication,
Reserves (other than the Specified Reserve).”

(i)                 Section 2.08(c) of the Credit Agreement is hereby amended
and restated to read in its entirety as follows:

            “The Borrowers may from time to time reduce the Commitment by an
aggregate amount of up to $5,000,000; provided that (i) each reduction of the
Commitment shall be in an amount that is an integral multiple of $2,500,000 and
(ii) the Borrowers shall not reduce the Commitment if, after giving effect to
any concurrent prepayment of the Loans in accordance with Section 2.10, the sum
of the Exposures would exceed the sum of (A) the lesser of (1) the Commitment or
(2) the Borrowing Base, minus (B) without duplication, Reserves (other than the
Specified Reserve).”

(j)                 Section 2.10(b) of the Credit Agreement is hereby amended
and restated to read in its entirety as follows:

            “In the event and on such occasion that the total Exposure exceeds
the sum of (i) the lesser of (A) the Commitment or (B) the Borrowing Base, minus
(ii) without duplication, Reserves (other than the Specified Reserve), the
Borrowers shall prepay the Loans and cash collateralize LC Exposure in an
aggregate amount equal to such excess.”

(k)               Section 4.01(i) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

First Amendment to Credit Agreement
Page 3

--------------------------------------------------------------------------------



           “Closing Availability.  After giving effect to all Borrowings to be
made on the Effective Date and the issuance of any Letters of Credit on the
Effective Date and payment of all fees and expenses due hereunder, and with all
of the Loan Parties’ indebtedness, liabilities, and obligations current, the
Availability shall not be less than $19,000,000.”

(l)                 Section 5.01(c) of the Credit Agreement is hereby amended
and restated to read in its entirety as follows:

            “To the extent Availability is less than $5,000,000 as of the last
day of any fiscal month, within 20 days after the end of such fiscal month of
Compressco Partners, its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal month and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of the Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
Compressco Partners and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal quarter-end
adjustments and normal year-end audit adjustments and the absence of footnotes.”

(m)             Section 5.01(g) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

            “As soon as available but in any event (i) so long as Exposure
equals $0 at all times during such calendar quarter, within 30 days after the
end of each calendar quarter, a Borrowing Base Certificate and supporting
information in connection therewith as of the end of such calendar quarter, (ii)
so long as Exposure is greater than $0 at any time during any calendar month and
Availability is greater than $5,000,000 at all times during such calendar month,
within 20 days after the end of each calendar month, a Borrowing Base
Certificate and supporting information in connection therewith as of the end of
such calendar month and (iii) so long as Exposure is greater than $0 at any time
during any calendar week and Availability is less than or equal to $5,000,000 at
any time during such calendar week, within three Business Days after the end of
each calendar week, a Borrowing Base Certificate (limited to a roll-forward of
Accounts) as of the end of such calendar week, in each case, together with any
additional reports with respect to the Borrowing Base as the Lender may
reasonably request.”

(n)               The first sentence of Section 5.11 of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:

            “At any time that the Lender requests, the Borrowers will, and will
cause each Subsidiary to, provide the Lender with appraisals or updates thereof
of their Inventory and Service and Rental Compressor Fleet Equipment from an
appraiser selected and engaged by the Lender, and prepared on a basis
satisfactory to the Lender, such appraisals and updates to include, without
limitation, information required by applicable law and regulations; provided,
however, that if (a) no Event of Default has occurred and is continuing, one
such appraisal per calendar year shall be at the sole expense of the Borrowers
and (b) no Event of Default has occurred and is continuing and so long as
Availability is an amount less than $5,000,000 at any time during any calendar
year or any portion thereof, two such appraisals per calendar year shall be at
the sole expense of the Borrowers.”

(o)               The second sentence of Section 6.12 of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:

First Amendment to Credit Agreement
Page 4

--------------------------------------------------------------------------------



            “Relevant Date” means each of (i) the last day of the fiscal quarter
ending immediately preceding any date on which Availability is less than
$5,000,000 and (ii) the last day of each fiscal quarter from and after any date
on which Availability is less than $5,000,000 until Availability has been
greater than $5,000,000 for a period of 90 consecutive days and there is no
Default that has occurred and is continuing.

2.                  Conditions Precedent to Effectiveness of this Amendment. 
The following shall have occurred before this Amendment is effective:

(a)                Amendment.  Lender shall have received this Amendment fully
executed in a sufficient number of counterparts for distribution to all parties.

(b)               Representations and Warranties. The representations and
warranties set forth herein must be true and correct.

(c)                Other Required Documentation.  Lender shall have received all
other documents and legal matters in connection with the transactions
contemplated by this Amendment and such documents shall have been delivered or
executed or recorded and shall be in form and substance satisfactory to Lender.

3.                  Representations and Warranties.          Borrower and each
other Loan Party represents and warrants as follows:

(a)                Authority.  Each Borrower and each other Loan Party has the
requisite corporate power and authority to execute and deliver this Amendment,
and to perform its obligations hereunder and under the Loan Documents (as
amended or modified hereby) to which it is a party.  The execution, delivery,
and performance by each Borrower and each other Loan Party of this Amendment
have been duly approved by all necessary corporate action, have received all
necessary governmental approval, if any, and do not contravene any law or any
contractual restriction binding on any Borrower or such Loan Party.

(b)               Enforceability.  This Amendment has been duly executed and
delivered by each Borrower and each other Loan Party.  This Amendment and each
Loan Document (as amended or modified hereby) is the legal, valid, and binding
obligation of each Borrower and each other Loan Party, enforceable against each
Borrower and each other Loan Party in accordance with its terms, and is in full
force and effect.

(c)                Representations and Warranties.  The representations and
warranties contained in each Loan Document (other than any such representations
or warranties that, by their terms, are specifically made as of a date other
than the date hereof) are correct on and as of the date hereof in all material
respects without duplication of any materiality qualifier contained therein as
though made on and as of the date hereof.

(d)               No Default.  No event has occurred and is continuing that
constitutes a Default or Event of Default.

4.                  Choice of Law.  The validity of this Amendment, its
construction, interpretation and enforcement, the rights of the parties
hereunder, shall be determined under, governed by, and construed in accordance
with the laws of the State of Texas, without regard to conflict of laws
principles thereof.

First Amendment to Credit Agreement
Page 5

--------------------------------------------------------------------------------



5.                  Counterparts.  This Amendment may be executed in one or more
counterparts and by different parties hereto in separate counterparts each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.  Delivery of photocopies of the signature pages to this
Amendment by facsimile or electronic mail shall be effective as delivery of
manually executed counterparts of this Amendment.

6.                  Reference to and Effect on the Loan Documents.

(a)                Upon and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as modified and amended hereby.

(b)               Except as specifically set forth in this Amendment, the Credit
Agreement and all other Loan Documents, are and shall continue to be in full
force and effect and are hereby in all respects ratified, and confirmed and
shall constitute the legal, valid, binding, and enforceable obligations of the
Borrowers and the other Loan Parties to the Lender, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(c)                The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power, or remedy of Lender under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

7.                  Estoppel.  To induce Lender to enter into this Amendment and
to induce Lender to continue to make advances to Borrowers under the Credit
Agreement, each Borrower and each other Loan Party hereby acknowledges and
agrees that, after giving effect to this Amendment, as of the date hereof, there
exists no Default or Event of Default and no right of offset, defense,
counterclaim, or objection in favor of any Borrower or any other Loan Party as
against Lender with respect to the Obligations.

8.                  Integration.  THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF
THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

9.                  Severability.  In case any provision in this Amendment shall
be invalid, illegal, or unenforceable, such provision shall be severable from
the remainder of this Amendment and the validity, legality , and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

10.              Submission of Amendment.  The submission of this Amendment to
the parties or their agents or attorneys for review or signature does not
constitute a commitment by Lender to waive any of their respective rights and
remedies under the Loan Documents, and this Amendment shall have no binding
force or effect until all of the conditions to the effectiveness of this
Amendment have been satisfied as set forth herein.

First Amendment to Credit Agreement
Page 6

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

BORROWERS:



COMPRESSCO PARTNERS, L.P.

 

By:       Compressco Partners GP Inc., its general partner

 


By: /s/James Rounsavall                                             

Name:  James Rounsavall

Title:    Chief Financial Officer



COMPRESSCO PARTNERS OPERATING, LLC

 

By:       Compressco Partners, L.P., its sole member

 

By:       Compressco Partners GP Inc., its general partner

 


By: /s/James Rounsavall                                             

Name:  James Rounsavall

Title:    Chief Financial Officer



COMPRESSCO PARTNERS SUB, INC.

 

 

By: /s/James Rounsavall                                             

Name:  James Rounsavall

Title:    Chief Financial Officer



LOAN PARTIES:



COMPRESSCO HOLDINGS, LLC

 

By:       Compressco Partners Operating, LLC, its sole member

 

By:       Compressco Partners, L.P., its sole member

 

By:       Compressco Partners GP Inc., its general partner

 

 

By: /s/James Rounsavall                                             

Name:  James Rounsavall

Title:    Chief Financial Officer

 

 

First Amendment to Credit Agreement
Signature Page

--------------------------------------------------------------------------------


 

COMPRESSCO LEASING, LLC

 

By:       Compressco Partners Operating, LLC, its sole member

 

By:       Compressco Partners, L.P., its sole member

 

By:       Compressco Partners GP Inc., its general partner

 

 

By: /s/James Rounsavall                                             

Name:  James Rounsavall

Title:    Chief Financial Officer

 

 

COMPRESSCO FIELD SERVICES INTERNATIONAL, LLC

 

By:       Compressco Partners Operating, LLC, its sole member

 

By:       Compressco Partners, L.P., its sole member

 

By:       Compressco Partners GP Inc., its general partner

 

 

By: /s/James Rounsavall                                             

Name:  James Rounsavall

Title:    Chief Financial Officer

 

 

COMPRESSCO INTERNATIONAL, LLC

 

By:       Compressco Partners Operating, LLC, its sole member

 

By:       Compressco Partners, L.P., its sole member

 

By:       Compressco Partners GP Inc., its general partner

 

 

By:/s/James Rounsavall                                                          

Name:  James Rounsavall

Title:    Chief Financial Officer

 

 

 

First Amendment to Credit Agreement
Signature Page

--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A.



By: /s/Andrew Ray                                                     

Name: Andrew Ray
Title:    Vice President

 

 

 





First Amendment to Credit Agreement
Signature Page

--------------------------------------------------------------------------------